Keith, P.,
concurring:
I have deemed it proper to file a concurring opinion in this case. The case of Condon v. Southside R. R. Co., 14 Gratt. 302, is a memorable judgment. It settled the law in this State upon a most interesting question, and has been frequently cited with approval in the courts of other States. It was followed in the case of The James River & Kanawha Co. v. Adams, 17 Gratt. 441, and we do not question nor doubt the law as thus established. But, whatever force may be attributed to the rule of stare decisis, and however respectable may be the authority upon which it rests, the principle itself is subordinate to another rule which declares that a case having been once determined in this court, every proposition of law then decided is binding upon this court whenever that case comes before it for adjudication. In the one instance, the cases are followed as precedents; in the other, they are recognized not only as the law, but res adgudicata, that is, an. adjudication of the matter in controversy. If, therefore, there should appear to be any antagonism between the decisions of this court just adverted to, and the decision of this court in the first writ of error in this case, reported in 90 Va. 523, the latter *640has paramount and binding force upon us. In my judgment, however, there is no conflict between them. Judge Moncure, in his opinion, in The James River & Kanawha Co. v. Adams, reported at page 441 of 17 Gratt., after stating that the estimates made and approved by the engineer, such as are under investigation in this case, are final and conclusive unless objected to before paid, goes on to say, that it is argued that a fraudulent estimate is not conclusive, and that therefore the court would have erred in giving the instructions asked for by the defendants in that case. Without deciding whether fraud in making the estimates would avoid them at law or not, he declares that it is a sufficient answer to the argument to say that fraud will not be presumed, and that there was no evidence whatever of any such fraud before the jury. “If,” said he, “the plaintiff had evidence of any such fraud, he should have offered to introduce it, and thus have plainly raised the question. Indeed there is no charge of fraud in the declaration, and certainly the court did not refuse to give the fourth instruction, and give another in lieu thereof, on the ground of fraud, but on wholly different and inconsistent grounds. An award is final and conclusive in equity as well as at law; and yet it may be avoided, always in equity, and sometimes at law, by proof of fraud. Such proof, when admissible, gets the award out of the way.
“So long as it remains in the way it is final and conclusive. It is never prima faeie evidence merely of the matter it decides. If evidence at all, it must be conclusive.”
Whatever doubt Judge Moncure may have entertained as to the effect of the allegation and proof of fraud in a court of law upon such estimates and receipts as are in evidence in this case, is forever set at rest, so far as this litigation is concerned, by the unanimous judgment of this court reported in 90 Ya., where the court, in the most emphatic manner, asserts that the particular fraud set out and described in this *641declaration, if proved,'rendered null and void the estimates of the engineer, and obviated the necessity for the tender of a release upon the part of the defendants in error.
How could it be doubted that such would be the case ? There is no instrument so solemn, there is no judgment or decree so binding, but that, if fraud in its procurement be alleged and proved, it ceases to protect the wrong doer or to obstruct the injured in the assertion of their rights. The opinion of Judge Caldwell is so clear, and to my mind so conclusive, both upon the law and the facts of this case that I shall not prolong this opinion, which it was perhaps unnecessary to have Written at all. I do not understand that it was necessary to impute moral turpitude to the plaintiff in error, its officers, or agents, but the construction of this contract claimed by the plaintiff in error seems to me tó be flagrantly and obviously erroneous and unjust.
As to the disappearance of the coal vein from the section of the tunnel excavated, there can be no doubt. It is not denied, nor even questioned. That the defendants in error did the work which entitles them to a higher rate of compensation is beyond all controversy, and the only ground upon which it is sought to defeat their recovery is the purely technical objection that a grossly erroneous estimate made by the engineer of the plaintiff in error interposes an insurmountable obstacle to their demand. I do not say, and 1 do not believe that the officers of the company were guilty of intentional, wilful fraud; but I do say, without hesitation, that their conduct in this case was predicated upon a mistake so gross as to amount to, and in all respects to be equivalent to, a fraud, so far as the rights of the defendants in error are concerned.